Citation Nr: 0118676	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  96-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of the left 
ovary and fallopian tube.

2.  Entitlement to rating higher than 10 percent for service-
connected fibrocystic disease of the uterus.

3.  Entitlement to an increased rating for service-connected 
fibrocystic disease of the breasts, currently evaluated 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to January 
1985, and from March 1991 to April 1991, with extensive 
reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which denied service 
connection for loss of the left ovary and fallopian tube, 
granted service connection and a noncompensable rating for 
fibrocystic disease of the uterus, denied an increase in a 
noncompensable rating for service-connected fibrocystic 
disease of the breasts, and denied entitlement to a single 10 
percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities.  Service 
connection for loss of the left ovary and fallopian tube was 
denied on the basis that the loss resulted from endometriosis 
which did not have its onset in service.  The veteran was 
notified of the April 1995 decision that same month.  A 
notice of disagreement was received in July 1995 on all 
issues.  The statement of the case was issued in January 
1996, and a substantive appeal was received from the veteran 
in February 1996.  A personal hearing was held before an RO 
hearing officer in August 1996.  In a January 1997 hearing 
officer's decision, a 10 percent rating was assigned for 
fibrocystic disease of the breasts, effective October 6, 
1994, and a 10 percent rating was assigned for fibrocystic 
disease of the uterus.  In a November 1997 supplemental 
hearing officer's decision, a single 10 percent rating was 
granted under 38 C.F.R. § 3.324, effective from May 16, 1994 
to October 5, 1994.  The veteran initially requested a 
hearing before a member of the Board at the RO, but 
subsequently failed to report for such hearing.

The Board notes that the issue of entitlement to a single 10 
percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities, for which 
there was a notice of disagreement, was determined to be moot 
by the regional office as the veteran has had compensable 
ratings since October 6, 1994.  The undersigned concurs that 
this issue is no longer for consideration.

During the course of this appeal, the RO denied service 
connection for post-traumatic stress disorder (PTSD) in an 
April 1997 decision.  The veteran was notified of this 
decision in May 1997.  A notice of disagreement was received 
on this issue in July 1997.  A statement of the case was 
issued in October 1997.  A supplemental statement of the case 
was issued in August 1998, at which time the veteran was 
notified that her appellate rights would expire on October 7, 
1998.  The veteran never filed a substantive appeal as to 
this issue, nor is the issue certified for appellate review.  
Consequently, such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 
Vet. App. 554 (1993).  

In a June 2000 decision, the RO denied service connection for 
PTSD.  The veteran was notified of this decision in June 
2000.  In September 2000, the veteran's representative 
submitted a statement by the veteran, and indicated that the 
veteran requested clarification of the evidence used in her 
rating decision.  In the enclosed statement, the veteran 
noted that she was examined in Providence, Rhode Island, not 
in West Haven, Connecticut, as noted in the June 2000 rating 
decision.  It is unclear whether the veteran wishes to appeal 
this decision, and this issue is referred to the RO for 
appropriate action.

By a statement dated in February 1997, the veteran appears to 
be raising a claim for a total disability compensation rating 
based on individual unemployability (TDIU rating).  This 
issue is not in appellate status and is referred to the RO 
for appropriate action.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With respect to the veteran's claim for service connection 
for loss of the left ovary and fallopian tube, the Board 
notes that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2000).  Secondary service connection includes instances in 
which there is additional disability of a non-service-
connected condition due to aggravation by an established 
service- connected disorder; when aggravation of a non-
service- connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Private medical records show that in November 1985, the 
veteran underwent surgery to remove multiple uterine 
fibroids.  In the operative report, the examiner indicated 
that the left ovary appeared to have endometriosis, and that 
the fallopian tube and ovary on that side were then removed.  
The pathology report shows that the examiner diagnosed 
multiple leiomyomas, a fallopian tube with paratubal cysts, 
and an ovary with small follicular cysts.  The Board finds 
that a medical examination should be scheduled to determine 
the etiology of the disease process (which should be 
identified) resulting in the removal of the left ovary and 
fallopian tube.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The examiner should also opine as to whether the loss of the 
left ovary and fallopian tube is etiologically related to or 
was aggravated by a service-connected disability.  The 
veteran is advised that she may submit pertinent lay and 
medical evidence.  Id., at 2096-97.  The RO should then 
evaluate the claim for service connection on direct and 
secondary bases.

The veteran contends that her service-connected fibrocystic 
disease of the uterus and fibrocystic disease of the breasts 
are more disabling than currently evaluated.  In this regard, 
the Board notes that the last VA examination of these 
disabilities was in August 1994, and that there are no VA or 
private medical records dated since 1996 which reflect 
treatment for such disabilities.  The Board finds that 
another VA examination should be performed to evaluate the 
veteran's fibrocystic disease of the uterus and breasts.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Any ongoing medical records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

By a statement dated in August 1996, the veteran reported 
that she receives disability benefits from the Social 
Security Administration (SSA).  Records of the SSA decision 
which awarded benefits are not of record.  The RO should 
obtain a copy of the SSA decision with the supporting medical 
records.  Murincsak, supra.

As the veteran's claims were pending when the regulations 
pertaining to gynecological conditions and disorders of the 
breast were revised, she is entitled to the version of the 
law most favorable to her.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  The RO should consider both the old and new 
criteria when evaluating these claims, including 38 C.F.R. 
§ 4.116, Diagnostic Codes 7613 (pertaining to disease, injury 
or adhesions of the uterus) and 7628 (pertaining to benign 
neoplasms of the gynecological system or breast) (2000).  The 
RO should consider all potentially applicable rating codes.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated her for fibrocystic disease of 
the uterus or fibrocystic disease of the 
breasts since 1996, or for endometriosis 
or a disorder of the left ovary or tube 
since discharge from service.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  The RO must inform the 
veteran what evidence is needed to 
substantiate her claim, what evidence the 
VA will obtain and what evidence she has 
to submit. 

3.  The RO should obtain a copy of the 
SSA decision, with all supporting 
records.

4.  The RO should schedule the veteran 
for a VA gynecological examination to (a) 
determine the etiology of the disease 
process (which should be identified) 
resulting in the removal of the left 
ovary and fallopian tube and when it had 
its onset, and to (b) determine the 
current level of severity of service-
connected fibrocystic disease of the 
uterus and fibrocystic disease of the 
breasts.  

(a) With respect to the claim for service 
connection for loss of the left ovary and 
fallopian tube, the examiner should be 
asked to identify the disease process 
which resulted in the removal of her left 
ovary and fallopian tube and whether it 
is at least as likely as not that any 
such disorder causing the removal of the 
left ovary and fallopian tube had its 
onset in or is otherwise etiologically 
related to service.  An opinion should 
also be rendered as to whether it is at 
least as likely as not that any disorder 
resulting in the removal of the left 
ovary and fallopian tube is proximately 
due to or the result of or is being 
aggravated by service connected 
fibrocystic disease of the uterus.  If 
such disorder is being aggravated by the 
service-connected fibrocystic disease of 
the uterus, the degree of aggravation 
should be quantified, if feasible.

(b) When evaluating the current level of 
severity of fibrocystic disease of the 
uterus and fibrocystic disease of the 
breasts, the examiner should be asked to 
note any impairment in function of the 
urinary or gynecological systems or skin, 
and to indicate whether the veteran's 
symptoms require continuous treatment, 
and if so, whether they are controlled by 
such treatment.  In addition, the 
examiner should answer the following 
questions:

I.  Does the veteran have symptomatology 
attributable to the uterine disability 
that requires continuous treatment; and, 
if so, are the symptoms controlled by the 
continuous treatment?

II.  Is there displacement of the uterus?

III.  Are there frequent or continuous 
menstrual disturbances; if so, these 
should be discussed.

IV.  Are there adhesions resulting from 
the uterine surgery.  If so, what are the 
manifestations referable thereto and what 
is the severity of those manifestations.

All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report. 

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim for service 
connection for loss of the left ovary and 
fallopian tube, and the claims for higher 
ratings for service-connected fibrocystic 
disease of the uterus and fibrocystic 
disease of the breasts.  With respect to 
the claims for higher ratings, the RO 
should consider all potentially 
applicable rating criteria, and should 
consider the new and old criteria 
pertaining to gynecological conditions 
and disorders of the breast.  If the 
claims are denied, the veteran and her 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



